Name: Council Regulation (EEC) No 3797/85 of 20 December 1985 laying down detailed rules concerning quantitative restrictions on imports into Portugal from third countries of certain agricultural products subject to the system of transition by stages
 Type: Regulation
 Subject Matter: cooperation policy;  international trade;  agricultural activity;  Europe
 Date Published: nan

 31 . 12 . 85 Official Journal of the European Communities No L 367 / 23 COUNCIL REGULATION (EEC) No 3797 / 85 of 20 December 1985 laying down detailed rules concerning quantitative restrictions on imports into Portugal from third countries of certain agricultural products subject to the system of transition bv stages THE COUNCIL OF THI: EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , hereinafter referred to as 'Act' and in particular Article 258 ( 3 ) thereof, Having regard to the proposal from the Commission , Whereas Article 280 of the Act stipulates that Portugal may maintain , until 31 December 1995 , quantitative restrictions on imports from third countries of the products referred to in Annex XXVI to the Act ; whereas the Council must determine detailed rules for the application of such quantitative restrictions ; Whereas Portugal may maintain , until the end of the first stage , quantitative restrictions on imports from the Community as constituted on 31 December 1985 for the same products ; Whereas the quantitative restrictions must not have the effect that the Community products are treated less favourably than products from third countries ; Whereas this Regulation is intended to apply to third countries as a whole , and without prejudice to the protocols to be concluded with the preferential third countries in accordance with Article 366 of the Act or to the transitional measures referred to in Article 367 thereof; whereas it should nevertheless be specified that the quantities or values of the quantitative restrictions fixed in compliance with these Articles will be included in those fixed for third countries as a whole pursuant to this Regulation ; Whereas pursuant to Article 2 ( 3 ) of the Treaty of Accession of Spain and Portugal the institutions of the Community may ­ adopt before accession the measures referred to in Article 258 of the Act , 2 . The original quota for 1986 for each product , expressed , as appropriate , in volume or , in exceptional cases , in ECU , shall be fixed :  either at a precentage of annual average Portuguese production in the three years preceding accession for which statistics are available ; the percentage for each product being fixed in Annex I to this Regulation ,  or at the average of Portuguese imports in the three years preceding accession for which statistics are available , where the latter criterion yields the higher volume or amount . However , in respect of the products referred to in Annex II to this Regulation ,  the first indent of the first subparagraph shall not apply ;  where the effect of the second indent of the first subparagraph would be the establishment of an original quota of zero , this quota shall be at least 10% of the original quota fixed for the same products from the Community as constituted on 31 December 1985 . 3 . The minimum rate of increase in the quotas shall be fixed , in accordance with the procedure laid down in Article 3 ( 1 ), at least in respect of each year of the second stage . The minimum rate of increase may vary , in particular according to product . The minimum rate of increase shall be fixed taking into account :  the patterns of trade ,  the state of bilateral or multilateral negotiations . 4 . For the period 1 March to 31 December 1986 , the quota applicable shall be the same as the original quota minus one sixth thereof. However , where quantitative restrictions do not apply throughout a calendar year , special provisions for the possible reduction of the original quota shall be adopted in accordance with the procedure laid down in Article 3(1 ). 5 . With regard to the preferential countries , where the protocols referred to in Article 366 of the Act or , failing these , autonomous measures adopted pursuant to Article 367 thereof, make provision for quantitative restrictions , the HAS ADOPTED THIS REGULATION : Article 1 1 . The quantitative restrictions on imports into Portugal from third countries of the products referred to in Annex XXVI of the Act shall consist of annual quotas made available without discrimination to economic operators . Mo L 367 / 24 Official Journal of the European Communities 31 . 12 . 85 quantities or the values resulting from the application of the abovementioned provisions shall be fixed before the quantities or values are fixed for the other third countries , in accordance with paragraph 2 . Article 2 1 . A quota fixed for a product from third countries may not exceed the quota fixed for the same product from the Community as constituted on 31 December 1985 . 2 . Where the Portuguese Republic authorizes imports of a product from third countries in quantities , expressed in volume or in value , exceeding that fixed in the quota , the quota applicable to the import of that product from the Community must be increased by a quantity matching at least the amount by which the quota fixed for imports from third countries is exceeded . The detailed rules of application relating to :  live swine , falling under subheading 01.03 A I of the Common Customs Tariff shall be adopted according to the procedure laid down in Article 24 of Regulation ( EEC) No 2759 / 75 of the Council of 29 October 1985 on the common organization of the market in pigmeat ( 2 ), the Management Committee set up by that Regulation being competent ;  eggs , falling under subheading 04.05 A II of the Common Customs Tariff shall be adopted in accordance with the procedure laid down in Article 17 of Regulation (EEC ) No 2771 / 75 of the Council ot 29 October 1975 on the common organization of the market in eggs ( 3 ), the Management Committee set up by that Regulation being competent . They shall include : ( a ) for each product , the establishment of the original quota , ( b ) the reports to be made by Portugal to the Commission . 2 . The detailed rules of application referred to in paragraph 1 may include staggering of the imports over the year . Article 4 This Regulation shall enter into force on 1 March 1986 , subject to the entry into force of the Treaty concerning the Accession of Spain and Portugal . Article 3 1 . Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC ) No 2727 / 75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), or , as appropriate , in the corresponding articles of the other regulations on the common organization of agricultural markets . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. STEICHEN ( 2 ) OJ No L 282 , 1.11 . 1975 , p . 1 . (') OJ No L 282 , 1 . 11 . 1975 , p . 49 .(') OJ No L 281 . 1 . 11 . 1975 , p. 1 . 31 . 12 . 85 Official Journal of the European Communities No L 367 / 25 ANNEX I CCT heading Nc Description O/ /0 04.04 Cheese and curd : D. Processed cheese , not grated or powdered , of a fat content , by weight E. Other : I. Not grated or powdered , of a fat content , by weight , not exceeding 40 % and a water content , calculated by weight of the non-fatty matter : b ) Exceeding 47 % but not exceeding 72 % : ex 1 . Cheddar :  of the ilha ' type ex 2 . Other :  of the 'Holland' type 2 % 07.01 Vegetables , fresh or chilled : B. Cabbages , cauliflowers and Brussels sprouts : I. Cauliflowers : ex a ) From 15 April to 30 November :  From 1 to 30 November ex b ) From 1 December to 14 April :  From 1 December to 31 March ex H. Onions , shallots and garlic :  Onions , from 1 August to 30 November  Garlic , from 1 August to 31 December M. Tomatoes : ex I. From 1 November to 14 May :  From 1 December to 14 May ex II . From 15 May to 31 October :  From 15 May to 31 May 0,1 to 0,5 % 08.02 Citrus fruit , fresh or dried : A. Oranges : I. Sweet oranges , fresh : a ) From 1 April to 30 April b ) From 1 May to 15 May ex c ) From 16 May to 15 October :  From 16 May to 31 August ex d ) From 16 October to 31 March : from 1 February to 31 March II . Other : ex a ) From 1 April to 15 October :  From 1 April to 31 August ex b ) From 16 October to 31 March :  From 1 February to 31 March B. Mandarins ( including tangerines and satsumas }; Clementines , vvilkings and other similar citrus hybrids : ex II . Other :  Mandarins ( including tangerines and satsumas), from 1 November to 31 March ex C. Lemons :  From 1 June to 31 October 0,1 to 0,5 % No L 367 / 26 Official Journal of the European Communities 31 . 12 . 85 CCT heading No Description % 08.04 Grapes , fresh or dried : A. 3'resh : I. Table grapes : ex b ) From 15 July to 31 October :  From 15 August ro 30 September 0,5 % 08.06 Apples , pears and quinces , fresh : A. Apples : II . Other : ex b ) From 1 January to 31 March :  From 1 March to 31 March ex c ) From 1 April to 31 July :  From 1 April to 30 June B. Pears : II . Other : ex a ) From 1 January to 31 March :  From 1 February to 31 March b ) From 1 April to 15 July c ) From 16 July to 31 July ex d ) From 1 August to 31 December :  From 1 August to 31 August 0,5 % 08.07 Stone fruit , fresh : ex A. Apricots :  From 15 June to 15 July ex B. Peaches , including nectarines :  From 1 May to 30 September 0,5 % 11.08 Starches ; inulin : A. Starches : I. Maize starch 0,3 % 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : ex B. Wine other than that referred to in A , in bottles with 'mushroom' stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar , measured at a temperature of 20 °C :  Wine put up other than in bottles with 'mushroom' stoppers held in place by ties or fastenings with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar , measured at a temperature of 20 °C C. Other : I. Of an actual alcoholic strength by volume not exceeding 13 % vol II . Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol 0,1 % 31 . 12 . 85 Official Journal of the European Communities No L 367 / 27 ANNEX II CCT heading No Description 01.03 Live swine : A. Domestic species 01.05 Live poultry , that is to say , fowls , ducks , geese , turkeys and guinea fowls: A. Of a weight not exceeding 185 g : ex I. Turkeys and geese :  Turkeys ex II . Other :  Hens 02.01 Meat and edible offals of the animals falling within heading No 01 .01 , 01 .02 , 01 .03 or 01.04 , fresh , chilled or frozen : A. Meat : III . Of swine : a ) Of domestic swine B. Offals : II . Other : c ) Of domestic swine 04.05 Birds' eggs and egg yolks , fresh , dried or otherwise preserved , sweetened or not : A. Eggs in shell , fresh or preserved : I. Poultry eggs : a ) Eggs for hatching: ex 1 . Of turkeys or geese :  of turkeys ex 2 . Other :  of hens II . Other eggs 15.01 Lard , other pig fat and poultry fat , rendered or solvent-extracted : A. Lard and other pig fat : II . Other